

EXHIBIT 10.4



Amendment No. 3
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (“Agreement”) effective as of March
31, 2008, by and between William A. Mathies (“Mr. Mathies”) and Sun Health
Specialty Services, Inc., a New Mexico corporation (“SHSS”);
 
WHEREAS, SHSS is a wholly owned subsidiary of SunBridge Healthcare Corporation
(“SunBridge” or “Company”), which is a wholly owned subsidiary of Sun Healthcare
Group, Inc. (“SHG”);
 
WHEREAS, SunBridge and its direct and indirect subsidiaries (collectively, the
“LTC subsidiaries”) provide inpatient services throughout the United States;
 
WHEREAS, SHSS has service agreements with the LTC subsidiaries to provide
employees, including Mr. Mathies, to the LTC subsidiaries;
 
WHEREAS, Mr. Mathies has been appointed as President and Chief Operating Officer
of SunBridge and SHG Services, Inc., the subsidiary of SHG that is a holding
company for other operating subsidiaries of SHG that are not LTC subsidiaries;
and
 
WHEREAS, SHSS and Mr. Mathies entered into an Employment Agreement dated as of
February 28, 2002 and amended such Employment Agreement as of October 12, 2006
and October 31, 2007 (collectively, the “Employment Agreement”), and they desire
to amend the Employment Agreement with respect to the terms and conditions of
Mr. Mathies’ bonus eligibility, as set forth below (capitalized terms used in
this Agreement without definition shall have the meanings provided in the
Employment Agreement).
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Mr. Mathies and SHSS agree as follows:
 
1.           Amendment.
 
      (a) Section 3(b) of the Agreement is amended by deleting it in its
entirety and inserting the following in lieu thereof:
 
 
 
(b) Cash Bonus/Incentive Compensation. In addition to the Base Salary provided
for in Section 3(a) above, Mr. Mathies shall be entitled to receive an annual
bonus (“Bonus”) in accordance with the Sun Healthcare Group, Inc. Executive
Bonus Plan, as it may be amended from time to time by the Compensation Committee
of the Board of Directors of SHG; provided, however, that no amendment shall be 

 

--------------------------------------------------------------------------------


 
 
effective if it reduces the percentage of Base Salary that would constitute the
minimum or maximum potential amount of the Bonus as compared to the prior year,
unless such amendment has been agreed to in writing by Mr. Mathies.  The Bonus
shall be payable at the same time as other annual bonuses are paid to senior
management personnel.  Subject to the provisions of Section 6, in order to have
earned and to be paid any such Bonus, Mr. Mathies must be employed by SHSS on
the date of such payment. It is intended that the Bonus described in this
Section 3(b) qualify as "performance based compensation" under Section 162(m) of
the Code to the extent necessary to preserve the ability to deduct such Bonus.
In the event the minimum financial performance threshold is met as set forth in
the Plan, Mr. Mathies’ minimum Bonus shall be no less than 10% of his Base
Salary for the applicable fiscal year.

 
 
(b)  Schedule A to the Agreement is deleted in its entirety.

 
2.           Miscellaneous.
 
(a)  
Amendments, Waivers, Etc.  Except as otherwise provided herein, no provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by both parties.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 
(b)  
Entire Agreement.  The Employment Agreement, as amended by this Agreement, sets
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersedes all prior agreements and
understandings of the parties with respect to the subject matter hereof.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in the Employment Agreement, as amended hereby, and the
Employment Agreement, as so amended, shall supersede all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, with respect to the subject matter hereof.  Except for the
changes set forth in Section 1, the Employment Agreement shall remain in full
force and effect.

 
(c)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which, when so executed and delivered, shall be deemed an original, but all
such counterparts together shall constitute one

 

 
  2

--------------------------------------------------------------------------------

 

and the same instrument.
 
The parties hereto have executed this Agreement as of the date first above
written.




/s/ William A. Mathies
March 27, 2008
William A. Mathies
Date
   
SUN HEALTH SPECIALTY SERVICES, INC.
     
By /s/ Michael Newman
March 31, 2008
Its Vice President
Date



 
3

--------------------------------------------------------------------------------